COBB, Judge.
The notice of appeal filed in this cause on November 26, 1985, states as follows:
NOTICE IS HEREBY GIVEN that the Defendant, ERIC W. McGREW, hereby appeals to the District Court of Appeal, Fifth District of Florida, the jury verdict rendered October 26,1985, and the Order denying Defendant’s Motion for New Trial rendered the 26th day of November 1985.
Judgment and sentence were subsequently entered on December 4, 1985. A jury verdict is not appealable. McAllister v. State, 418 So.2d 1203 (Fla. 5th DCA 1982), review denied, 429 So.2d 6 (Fla.1983); Hannah v. State, 402 So.2d 555 (Fla. 5th DCA 1981). In the instant case, while the notice of appeal recites an order denying a motion for new trial, it is conceded by the parties that no such order was ever entered of record. Since only the jury verdict remains of record, the case must be dismissed for lack of jurisdiction. Hannah; Hancock v. State, 402 So.2d 428 (Fla. 5th DCA 1981); compare, Jones v. State, 423 So.2d 520 (Fla. 5th DCA 1982).
We certify the following question to the Florida Supreme Court, pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), as passing upon a question of great public importance:
CAN THE FILING OF A NOTICE OF APPEAL FROM A JURY VERDICT GIVE JURISDICTION TO AN APPELLATE COURT TO REVIEW A JUDGMENT SUBSEQUENTLY ENTERED PURSUANT TO THAT VERDICT?
DISMISSED; QUESTION CERTIFIED.
SHARP and COWART, JJ., concur.